PER CURIAM: *
Larriante Sumbry, Indiana prisoner # 965137, appeals the denial of his 28 U.S.C. § 2241 petition which the district court construed as a motion under 28 U.S.C. § 2255 and dismissed for lack of jurisdiction. Sumbry does not set forth argument citing to the record and fails to identify error in the district court’s determinations and conclusions. When an appellant fails to identify error in the district court’s decision, it is as if the appellant had not appealed that judgment. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.1987). Sumbry’s appeal is therefore DISMISSED as frivolous. See 5th Cir. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.